Citation Nr: 1507530	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  05-15 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure. 

2.  Entitlement to an effective date earlier than August 29, 2007 for the award of service connection for chloracne.  

3.  Entitlement to an effective date earlier than August 29, 2007 for the award of service connection for scars of the anterior and posterior trunk associated with chloracne. 


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services




WITNESSES AT HEARING ON APPEAL

Veteran  and Mr. WR


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1965 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine, and a February 2012 rating decision from the Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction over the claims file is currently held by the RO in Providence, Rhode Island. 

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a November 2014 videoconference hearing.  He also testified before a different VLJ in January 2010 and before a hearing officer at the RO in April 2007.  Transcripts of all the hearings are associated with the record.  The VLJ who conducted the January 2010 hearing is no longer employed at the Board.  The Veteran was provided the opportunity to request a new hearing in a March 2012 letter in accordance with 38 C.F.R. § 20.707.  The Veteran did not respond within the 30 day time period and a new hearing was not provided on this basis.

In February 2010, the Board remanded the service connection claim on appeal for additional development.  It returned to the Board where it was denied in a May 2012 decision.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the January 2010 videoconference hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  In an October 2013 response, the Veteran requested to have a second hearing and to have the prior decision vacated and a new one issued in its place.  The May 2012 Board decision was vacated in June 2014 pursuant to the Veteran's request, and the new hearing was conducted in November 2014.  The case has again returned to the Board and the claim for entitlement to service connection for peripheral neuropathy is joined by the claims for earlier effective dates for the award of service connection for chloracne and associated scars.  


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the bilateral upper and lower extremities is etiologically related to active duty service and exposure to herbicides.   

2.  The Veteran's claim for entitlement to service connection for chloracne and its associated scars due to herbicide exposure was received by VA on April 23, 2001.  

3.  The claim was denied in a November 2002 rating decision and the Veteran filed a valid notice of disagreement in July 2003.  A statement of the case (SOC) was issued in May 2004 and the Veteran perfected the appeal in June 2004.  The claims for service connection for chloracne and its associated scars were eventually granted in the February 2012 rating decision on appeal.

4.  Entitlement to service connection for chloracne and associated scars did not arise until April 10, 2002 which is later than the date the claim for service connection was received.




CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy of the bilateral upper extremities is warranted.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for an effective date of April 10, 2002, but not earlier, for the award of service connection for chloracne are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400.

3.  The criteria for an effective date of April 10, 2002, but not earlier for the award of service connection for scars of the anterior and posterior trunk associated with chloracne are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The Veteran contends that service connection is warranted for peripheral neuropathy of the upper and lower extremities as it was incurred due to herbicide exposure in Vietnam.  He testified in November 2014 that he began to experience symptoms of neuropathy in his fingers shortly after his discharge from active duty service and the symptoms have continuously worsened and progressed to both his upper and lower extremities.  

Post-service treatment records document diagnoses of peripheral neuropathy from multiple private physicians confirmed by nerve conduction studies conducted in September 2007.  VA has also conceded the Veteran's exposure to herbicides during active duty service and an in-service injury is established.  See 38 U.S.C.A. §§ 1116(f), 1154; 38 C.F.R. § 3.309(e); see also Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.   

Service connection is available for certain types of peripheral neuropathy as presumptively associated with exposure to certain herbicide agents under 38 C.F.R. §§ 3.307 and 3.309.  Early-onset peripheral neuropathy (formerly "acute and subacute peripheral neuropathy") is capable of presumptive service connection, but must manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (amended effective September 6, 2013).  The Veteran testified that he began to experience symptoms of peripheral neuropathy in his fingers within six months of his separation from active duty, but there is no objective evidence of these symptoms until October 1977, almost 10 years after discharge.  As there is no objective quantifiable evidence of peripheral neuropathy until almost a decade after service, the Board cannot conclude that the Veteran's peripheral neuropathy manifested to a degree of 10 percent within a year after the date of his last exposure.  

Although service connection is not possible in this case on a presumptive basis, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board finds that the evidence is in equipoise regarding whether a link exists between the Veteran's peripheral neuropathy and his in-service herbicide exposure.  Weighing in favor of the claim are two opinions from private physicians dated in August 2003 and October 2007.  While the private medical opinions support the Veteran's claim, the Board notes that they appear to be based on the absence of any other identifiable etiology to account for the Veteran's neuropathy.  Weighing against the claim is the opinion of an April 2011 VA examiner.  The examiner noted in his report that the August 2003 opinion from the Veteran's private doctor was not correct in its citation to various studies addressing the medical effect of herbicides and concluded that the Veteran's condition was not due to service.  However, this opinion was predicated on a finding that the Veteran had not established exposure to herbicides during service.  As noted above, the VA has since conceded the Veteran's exposure to herbicides.  Another VA examiner concluded in July 2009 that the issue of the etiology of the Veteran's peripheral neuropathy could not be resolved without speculation.  This opinion is considered non-evidence, neither weighing for or against the claim.
The Board finds that the evidence is in equipoise regarding a nexus between the Veteran's disability and his active duty service and will resolve any doubt in his favor.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   All the elements necessary for establishing service connection are met and the Veteran's claim is granted.  


Earlier Effective Date Claims

Entitlement to service connection for chloracne and its associated scars was granted in the February 2012 rating decision on appeal effective August 29, 2007.  The Veteran contends that earlier effective dates are warranted from the date he filed his original claim for service connection for chloracne.  The Board notes that the claim for scars as secondary to chloracne was inferred by the Agency of Original Jurisdiction (AOJ) and a formal claim for scars was never filed by the Veteran.  The regulations governing secondary service connection do not authorize an award of benefits prior to the grant of service connection for the underlying disability, in this case, chloracne.  As discussed below, the Board has determined that an earlier effective date is warranted for the award of service connection for the chloracne and the same effective date is therefore appropriate for the associated scars as part of the same claim.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110.  The implementing regulation clarifies that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the original claim or the date the entitlement arose, whichever is later."  38 C.F.R. § 3.400.

Initially, the Board notes that the AOJ characterized the Veteran's claim for entitlement to an earlier effective date for chloracne as a claim reopened after receipt of new and material evidence.  In such cases, the appropriate effective date will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In a February 2010 decision, the Board also characterized the then-pending claim for service connection for chloracne as a claim to reopen and found that new and material evidence had been submitted to reopen the claim.  However, as discussed below, further review of the record and new arguments and statements submitted by the Veteran establish that the Veteran's claim for service connection has been pending since April 2001. 

The Veteran's initial claim for entitlement to service connection for chloracne was filed on April 23, 2001.  Although the Veteran did not note the specific diagnosis of chloracne on his claim form, he requested an Agent Orange registry examination, and April 23, 2001 was identified by the RO as the date of receipt of claim on the November 2002 rating decision denying service connection.  The November 2002 denial of service connection was based on a finding that the evidence did not establish the presence of chloracne.  The Veteran was notified of the denial of his claim in a November 2002 letter and responded with a July 2003 notice of disagreement.  In November 2003, he requested to appear at a hearing before a decision review officer (DRO) at the RO.  A SOC was issued in May 2004, but as the Veteran did not submit a VA Form 9, the RO did not take any further action on the appeal. 

Although the Veteran did not submit a Form 9, after review of the record, the Board finds that a substantive appeal was filed perfecting the appeal for entitlement to service connection for chloracne.  The day after the May 2004 SOC was mailed to the Veteran, his representative issued a memorandum noting that the Veteran could sign a pre-written statement rescinding his request for a hearing or a statement continuing the claim allowing the representative to proceed on his behalf.  In June 2004, the Veteran signed a statement reading, "[a]fter having received and read the Statement of the Case on the issue of presumptive service connection for chlorance, I no longer wish to have a personal hearing.  However, I still want to pursue my claim for peripheral neuropathy and PTSD."  As noted above, this statement was interpreted by the RO as withdrawing the issue of entitlement to service connection for chloracne from appeal.  

The June 2004 statement from the Veteran (prepared by his representative) is somewhat ambiguous; instead of directly addressing whether the Veteran wants to continue his appeal for service connection for chloracne, the statement only pertains to whether he wishes to appear for a personal hearing.  While the statement implies that the Veteran no longer wished to pursue his appeal with respect to chlorance, it does not explicitly state that the Veteran was withdrawing the appeal.  See 38 C.F.R. § 202.204(b) (appeal withdrawals must include a statement that the appeal is withdrawn).  Additionally, 38 C.F.R. § 20.202 does not require the submission of a Form 9 to perfect an appeal; a substantive appeal consists of any correspondence containing the necessary information.  The regulation also specifically directs the Board to construe the Veteran's arguments in a liberal manner for the purpose of determining whether they raise issues on appeal.  The Board notes that on May 18, 2004, the same date the SOC was mailed and only two weeks before the submission of the June 2004 statement, VA received a letter from the Veteran describing his exposure to herbicides during active duty and associated chloracne.  The Veteran has also recently testified that he never intended to completely withdraw his appeal.  In light of the ambiguity of the June 2004 statement, the Board's duty to liberally construe the Veteran's arguments, and the Veteran's clear intention to continue his appeal at the time the SOC was issued, the Board finds that the June 2004 statement constitutes a valid substantive appeal.  The appeal for entitlement to service connection for chloracne therefore arose from the April 2001 claim and was properly appealed following the November 2002 rating decision denied the claim.  It remained pending until service connection was awarded in the February 2012 rating decision.  

The date the Veteran's claim for service connection was received is April 23, 2001 and the remaining question in this case is when entitlement to service connection for chloracne arose.  See 38 C.F.R. § 3.400 (the effective date of an evaluation and an award of compensation based on an original claim will be the date of receipt of the original claim or the date the entitlement arose, whichever is later).  The Board finds that entitlement to service connection for chloracne first arose on April 10, 2002, when VA received a statement from the Veteran's dermatologist diagnosing chloracne and linking it to his in-service herbicide exposure.  Prior to that date, the competent medical evidence of record included a December 2001 statement from the Veteran's primary care physician, but this statement noted that the Veteran had acne problems that the doctor merely thought were chloracne.  Due to the speculative nature of the medical opinion, the Board finds that it is not adequate to establish the presence of chloracne.  The record also contains earlier statements from the Veteran claiming that he had chloracne.  While he is competent to establish the presence of observable symptomatology, he is not competent to diagnose chloracne, a specific and complicated skin disease with features similar to several other disorders.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Entitlement to service connection for chloracne is therefore found to have arisen on April 10, 2002, the date of receipt of a letter from the Veteran's dermatologist providing competent evidence of a current disability and a  nexus between the Veteran's chloracne and in-service treatment herbicide exposure.  As noted above, 38 C.F.R. § 3.400 clearly provides that the appropriate effective date for a grant of service connection for an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  In this case, the Veteran's claim for service connection was received in April 2001, but entitlement to the benefit did not arise until April 2002, when the record first demonstrated the disability claimed and the presence of a link between the Veteran's current disability and service.  As April 10, 2002 is later than the date the claim for service connection was received, it is the appropriate effective date for the award of service connection for chloracne and its associated scars and to this extent, the claims are granted.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim for entitlement to service connection for peripheral neuropathy of the upper and lower extremities, VA has substantially satisfied the duties to notify and assist.  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  

Turning to the other claims addressed in this decision, the Veteran has initiated this appeal regarding the effective dates assigned following awards of service connection.  The claims for service connection for chloracne and its associated scars are now substantiated and the filing of a notice of disagreement as to the February 2012 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeals as to the effective date assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a SOC if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The May 2004 (and February 2013) SOCs under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant criteria for the claims and the appellant was thus  informed of what was needed to establish earlier effective dates for the award of service connection.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve earlier effective dates for the disabilities at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  A VA examination is also not necessary with respect to the claims for earlier effective dates as the evidence pertinent to these claims consists of information already contained in the claims file.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

The Board has also considered the duties of the undersigned to assist at the time of the Board hearing.  The record indicates that the undersigned discussed the issues on appeal.  Further, this instant Board decision, based on review of this hearing testimony and all of the evidence of record, grants the service connection claim and the effective date claim even prior to the one specifically noted at the time of the hearing.  For these reasons, the Board finds that the undersigned met his duties to assist at the Board hearing.


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities is granted. 

Entitlement to an effective date of April 10, 2002, but not earlier, for the award of service connection for chloracne is granted.  


Entitlement to an effective date of April 10, 2002, but not earlier, for the award of service connection for scars of the anterior and posterior trunk associated with chloracne is granted. 



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


